February 03, 2006


Mr. Murry B. Cohen
Akin Gump Strauss Hauer & Feld, LLP
1111 Louisiana, 44th Floor
Houston, TX 77002


Ms. Kimberly Robinson Phillips
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, TX 77002-5007
Ms. Anne Cohl Gravelle
Akin Gump Strauss Hauer & Feld, LLP
300 West 6th Street, Suite 2100
Austin, TX 78701


Mr. Chad Michael Forbes
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056

RE:   Case Number:  04-0570
      Court of Appeals Number:  14-00-00711-CV
      Trial Court Number:  95-036004

Style:      GTE MOBILNET OF HOUSTON, INC.
      v.
      THE CHAIR KING, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Wainwright not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Steven M. Zager |
|   |Mr. Thomas C. Wright|
|   |                    |
|   |Mr. Charles         |
|   |Bacarisse           |
|   |Mr. Ed Wells        |
|   |Mr. Geoffrey H.     |
|   |Bracken             |